Citation Nr: 0034035	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
of regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
October 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1998, the RO 
denied the claim of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  


REMAND

The veteran has claimed entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  A review of the record reveals 
that the veteran has not been afforded a VA examination in 
conjunction with the claim.  The veteran has submitted VA 
Form 21-2680, Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance, which was completed by 
his doctor in September 1997.  The doctor who completed the 
VA Form 21-2680 opined that the veteran required the daily 
health care services of a skilled provider.  This opinion, 
however, included numerous references to problems with the 
veteran's spine.  The veteran is not service-connected for 
any spinal disabilities.  The Board finds that a remand is 
required in order to have the veteran examined and an opinion 
given as to whether the veteran requires the aid and 
attendance of another individual based solely on his service-
connected disabilities.  

Accordingly, this case is REMANDED for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should ask the veteran to identify 
any additional medical care providers by whom 
he has been evaluated or treated for his 
service-connected disabilities.  After 
obtaining any necessary authorization, the RO 
should obtain and associate with the claims 
file legible copies of the veteran's medical 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the RO 
should secure all outstanding VA treatment 
records.

3.  The RO should afford the veteran a VA 
examination to determine the current severity 
of the veteran's service-connected 
disabilities and their effect on his ability 
to care for his basic needs without 
assistance.  All indicated studies should be 
performed.  A VA Form 21-2680 (Examination 
for Housebound Status or Need for Regular Aid 
and Attendance) must be completed in detail 
as well.  It is imperative that the claims 
folder be provided to the examining physician 
for review prior to the examination.  The 
examiner must base his opinion solely on the 
veteran's service-connected disabilities.  A 
complete rationale for any opinion expressed 
must be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The claim should then be 
readjudicated and if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


